39 F.3d 1166
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Russell C. CORTESE, Petitioner,v.UNITED STATES of America, Respondent.
No. 94-1339.
United States Court of Appeals,First Circuit.
Nov. 2, 1994.

Appeal from the United States District Court for the District of Massachusetts [Hon.  Robert E. Keeton, U.S. District Judge ]
Russell C. Cortese on brief pro se.
Donald K. Stern, United States Attorney, and Jeffrey A. Locke, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before CYR, Circuit Judge, BOWNES, Senior Circuit Judge, and STAHL, Circuit Judge.
PER CURIAM.


1
After a careful review of the record and the briefs of the parties, we agree with the judgment of the district court for essentially the reasons stated in its Memorandum and Order, dated March 21, 1994.  As for appellant's claim that the government undercover agents sought to purchase five kilograms of cocaine solely in order to trigger the ten-year mandatory minimum term of imprisonment, it has been waived.  In general, we do not consider an issue that was not presented to the district court.   See Isabel v.  United States, 980 F.2d 60, 61 n.1 (1st Cir. 1992).


2
Affirmed.